Citation Nr: 1610841	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-28 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.

The Veteran testified at a hearing in August 2015 before the undersigned Veterans Law Judge.  The transcript of that hearing has been associated with the claims file.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

First, remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.  A review of the record indicates that there may be outstanding evidence pertinent to the Veteran's appeal.  The Veteran testified at an August 2015 hearing that he received treatment for his neck and low back at Butzback Army Medical Center in Germany during service.  Although the Veteran's STRs have been obtained, military hospital records have not been requested.  Accordingly, VA must make reasonable efforts to obtain any outstanding military hospital records.

In addition, the Veteran reported that his depression was related to pain from his back and neck disabilities in August 2015 testimony before the Board.  To the extent that the Veteran's acquired psychiatric disorder appeal is partially dependent upon his low back and neck disability appeals, the Board notes that these appeals are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On remand, the Veteran must also be provided notice of all of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310  and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995) in order to fulfill VA's duty to notify him of the criteria necessary to substantiate his appeal.

Moreover, as discussed below, the Board finds that the August 2010 VA examination report related to the Veteran's claims of entitlement to service connection for low back and neck disabilities are not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The August 2010 VA examiner diagnosed the Veteran with degenerative disc disease, cervical spondylosis, and lumbar epidural lipomatosis, and opined that the disorders were not caused by or related to service.  The examiner explained that the Veteran's STRs did not document objective findings consistent with a high energy injury to the lumbar or cervical spine or disruption of the normal vertebral motion segments and that any microtrauma sustained during active service would not have caused the disabilities because he was on active duty for less than ten years.  Additionally, the examiner explained that the Veteran's radiographs did not reveal any advanced degenerative changes consistent with a post-traumatic disability that began in 1978.  
The Board finds the examiner's opinion to be conclusory and insufficient to address all plausible bases for service connection.  Specifically, the examiner did not address the Veteran's assertions that he injured his low back and neck in two motor vehicle accidents, one that required bedrest and two weeks of light duty and another that caused low back pain, and that he had intermittent pain and swelling ever since.  The Board notes that the Veteran's representative noted at the August 2015 hearing that the Veteran's STRs note the Veteran was returned to full duty in March 1977, and that he was assessed with back pain following an August 1977 traffic accident.  Further, VA treatment records indicate the Veteran may have additional low back diagnoses of L5 nerve root compression, L4-L5 disc herniation, and severe neural foraminal stenosis at L5-S1.  The examiner's opinion is inadequate because it does not address the Veteran's lay statements and was based on the inaccurate premise that there was no objective evidence of a high energy injury in the Veteran's STRs.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, an additional VA examination is warranted to address any additional treatment records obtained on remand and to provide an opinion that addresses all relevant evidence of record.

With regard to the Veteran's acquired psychiatric disorder claim, the Board finds that a VA examination is warranted.  

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, related to seeing a service member die of an overdose in active service.  In an October 2012 VA treatment note, the Veteran was diagnosed mood disorder not otherwise specified versus substance induced mood disorder.  In connection with July 2014 VA treatment, the Veteran reported worsening angry outbursts since separation from active service that negatively affected his personal relationships and induced substance abuse.  He also reported psychiatric symptoms of depressed mood, anxiety, sleep impairment, impaired impulse control, angry outbursts, and hypomanic symptoms such as racing thoughts and elevated mood with diagnostic impressions of major depressive disorder, rule out anxiety disorder, alcohol use disorder, and rule out alcohol-induced mood disorder.  

In light of the Veteran's multiple psychiatric diagnoses, as well as lay statements of symptomatology since service, the Board finds that there is sufficient evidence to warrant a VA examination.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted. 

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374   (1995).

2. Obtain any outstanding STRs, specifically any separately stored hospital treatment records from the Butzback Army Medical Center.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. This determination should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3. Then schedule the Veteran for another VA examination by a VA examiner other than one who conducted the August 2010 VA examination to determine the nature and etiology of his claimed low back and neck disabilities.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all current low back and neck disorders.

With respect to each low back disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability, to include arthritis, had its onset in active service or is otherwise causally or etiologically related to active service, to specifically include the Veteran's in-service treatment for back pain in August 1977.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding in-service low back injuries, the March 1977 light duty for back pain, and continued symptoms since service.

With respect to each neck disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) any neck disability had its onset in active service or is otherwise causally or etiologically related to active service, to specifically include the Veteran's in-service treatment for an August 1977 motor vehicle accident.

In making this determination, the examiner must specifically consider and address the Veteran's statements regarding the March 1977 order of light duty following a motor vehicle accident and neck pain since service.

A complete rationale must be provided for any opinion offered.

4. Thereafter afford the Veteran an examination to determine the nature and etiology of his claimed acquired psychiatric disability, to include PTSD.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all acquired psychiatric disorders present during the period of the claim.

With respect to each psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.  

If PTSD is diagnosed, the examiner must specify what stressor or stressors caused PTSD.

The examiner is further directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified psychiatric disorder is caused or aggravated by a service-connected disability.  (Please note that causation and aggravation must both be addressed).  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In making this determination the examiner must specifically consider and address the statements of the Veteran regarding the onset of his symptoms since service.

A complete rationale must be provided for any opinion offered.

5. Finally, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




